ALLOWABILITY NOTICE
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-19 are allowed.
The following is an examiner’s statement of reasons for allowance:

Claim 1 is allowed because the prior art of record fails to disclose or suggest a switching control circuit including the limitation “a first error voltage output circuit configured to output a first error voltage, corresponding to a difference between a level of the output voltage and a first level, based on a feedback voltage corresponding to the output voltage and a reference voltage, upon receiving a first signal indicating that the switching control circuit is used in a first power supply circuit, the first power supply circuit being of a non-isolated type; a second error voltage output circuit configured to output a second error voltage, based on an error signal corresponding to a difference between the level of the output voltage and a second level, upon receiving a second signal indicating that the switching control circuit is used in a second power supply circuit, the second power supply circuit being of an isolated type” in addition to other limitations recited therein.

Claims 2-17 are allowed by virtue of their dependency from claim 1.

Claim 18 is allowed because the prior art of record fails to disclose or suggest a switching control circuit including the limitation “a determination circuit configured to determine whether the switching control circuit is used in the first power supply circuit or the second power supply circuit, based on a received voltage at the first terminal” in addition to other limitations recited therein.

Claim 19 is allowed because the prior art of record fails to disclose or suggest a switching control method including the limitation “outputting a first error voltage corresponding to a difference between a level of the output voltage and a first level, based on a feedback voltage corresponding to the output voltage and a reference voltage, upon receiving a first signal indicating that the power supply circuit is a first power supply circuit, the first power supply circuit being of a non-isolated type; outputting a second error voltage, based on an error signal corresponding to a difference between the level of the output voltage and a second level, upon receiving a second signal indicating that the power supply circuit is a second power supply circuit, the second power supply circuit being of an isolated type” in addition to other limitations recited therein.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure since it is the closest prior art of record to the applicant’s claimed invention.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tomi S Skibinski whose telephone number is (571)270-7581. The examiner can normally be reached Mon. - Fri. 10am - 8pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lincoln Donovan can be reached on (571)272-1988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TOMI SKIBINSKI/Primary Examiner, Art Unit 2842